Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cardellia Anderson appeals the district court’s order dismissing her complaint alleging wrongful termination under Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 & Supp.2012) and interference and retaliation under the Family and Medical Leave Act, 29 U.S.C.A. §§ 2601 to 2654 (West 2009 & Supp.2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Anderson v. Lockheed Martin Corp., No. 8:11-cv-02655-RWT (D.Md. Mar. 19, 2012). We also deny Anderson’s motion to appoint counsel, and her motions to reconsider two prior procedural rulings. We deny Anderson’s motion to schedule oral argument, dispensing with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.